Citation Nr: 0001252	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  97-31 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the residuals of a 
right foot injury. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
November 1982.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision of the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO decided that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a right foot injury.


FINDINGS OF FACT

1.  In a June 1995 decision, the Board denied service 
connection for a right foot disorder.

2.  The evidence received subsequent to June 1995 regarding a 
claim for service connection for a right foot injury, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The record contains evidence of a current diagnosis of 
right foot posttraumatic arthritis.

4.  The record contains a statement from Alfredo Pinero 
Pereira, M.D. that the veteran's right foot post traumatic 
arthritis is most probably related to his military service.  

5.  The record contains a statement from Dr. Pedro L. Lastra 
Calderon, General Medicine, that the veteran's current right 
foot problem is a consequence of an inservice foot trauma.



CONCLUSIONS OF LAW

1.  The June 1995 Board decision denying service connection 
for a right foot injury is final.  38 U.S.C.A. § 7104(b) 
(West 1991).

2.  The evidence received subsequent to the Board's June 1995 
decision is new and material, and serves to reopen the 
veteran's claim for service connection for the residuals of a 
right foot injury.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3.  The claim for service connection for the residuals of a 
right foot injury is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1999).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

In a June 1995 decision, the Board denied service connection 
for a right foot disorder.  The veteran was notified of that 
decision and did not appeal within one year of that 
notification.  Accordingly, the June 1995 decision by the 
Board is final.  38 C.F.R. § 3.104 (1999).  The question 
presently before the Board is limited to whether the veteran 
has submitted new and material evidence to reopen his 
previously denied claim.  To reopen a finally denied claim, 
an appellant must submit new and material evidence.  
38 U.S.C.A. § 5108, 7104 (West 1991); 38 C.F.R. § 3.104 
(1999).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

In this case, as previously discussed, the Board denied 
service connection for a right foot disorder in a June 1995 
rating decision.  In making its decision, the Board concluded 
that there was no new and material evidence to reopen the 
claim for service connection for a right foot disability.  
The evidence received since the June 1995 Board decision 
regarding a service connection claim for the residuals of a 
right foot injury includes statements from the veteran dated 
in October 1995 May 1996 and May 1997; an April 1997 
radiological report from the "Concilio de Salud Integral de 
Loiz"; VA inpatient treatment records from September 1992; 
an April 1997 medical statement from Alfredo Pinero Pereira, 
M.D.; a May 1998 medical statement from Dr. Pedro L. Lastra 
Calderon; and the transcript from the veteran's May 1998 
personal hearing before the RO.  In particular, the 
statements from Doctors Pinero Pereira and Lastra Calderon 
raise the possibility that the veteran's current right foot 
disability is related to his active military service.  Dr. 
Pinero Pereira stated in April 1997 that the veteran has 
posttraumatic arthritis of the right foot that is "most 
probably [A]rmy related".  Dr. Lastra Calderon stated in May 
1998 that the veteran's current foot problems are the result 
of an inservice trauma to the right foot.  Previously, the 
record did not contain such medical opinions.  The Board 
finds that this evidence added to the record since the June 
1995 Board decision, either by itself or in the context of 
all the evidence, both old and new, provides competent 
medical evidence reflecting a nexus between a current foot 
disability and an inservice injury or disease.  Therefore, 
the Board concludes the additional evidence constitutes new 
and material evidence sufficient to reopen the claim for 
service connection for the residuals of a right foot injury. 
            
The Board also finds that the claim is well grounded.  The 
three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  In determining whether the claim 
is well grounded, evidentiary assertions must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where such assertions are inherently 
incredible or beyond the competence of the person making the 
assertion.  See King v. Brown, 5 Vet. App. 19 (1993).  

Concerning the first element -- evidence of current 
disability as provided by a medical diagnosis -- the veteran 
has presented evidence from Dr. Pinero Pereira from April 
1997 that includes a diagnosis of right foot post traumatic 
arthritis.  

The statements from the veteran, including his testimony from 
his May 1998 RO hearing, satisfy the second element of a well 
grounded claim, namely the incurrence of a disease or injury 
during active military service.  The veteran has explained 
that he injured his right foot in June 1982 in service when a 
roller wheel from a tank fell from a tank fender and landed 
on his right foot, causing great pain and discomfort since 
that time.  The Board acknowledges that the veteran is 
competent to testify as to the incurrence of an injury in 
service, and thus finds the second Caluza element satisfied 
for purposes of a well grounded claim.

The Board also finds that this same evidence from Dr. Pinero 
Pereira, as well as the evidence from Dr. Lastra Calderon, 
satisfies the third element of a well grounded claim, namely 
medical evidence of a nexus between service and the current 
schizophrenia disability.  As previously described, the 
statement from Dr. Pinero Pereira includes an opinion that 
the veteran's current foot problem is related to service.  
Likewise, the statement from Dr. Lastra Calderon attributes 
the veteran's current foot problems to the inservice foot 
trauma.  Thus, all three elements of a well grounded claim 
are satisfied for the veteran's right foot injury claim.  See 
Caluza, supra.           


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for the residuals of a right 
foot injury. 


REMAND

The Board finds that additional evidence is necessary to 
fairly adjudicate the appellant's claim.  In particular, the 
Board notes that the April 1997 statement from Dr. Pinero 
Pereira does not include any objective evidence, such as X-
ray findings, of right foot traumatic arthritis.  
Additionally, X-ray evidence from April 1997 from the 
"Concilio de Salud Integral de Loiz" does not reveal any 
evidence of posttraumatic arthritis.  The Board also notes 
that the May 1998 statement from Dr. Lastra Calderon does not 
elaborate on the conclusion that the veteran's current foot 
problems arise from an inservice foot injury.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to this claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following actions:

1.  The RO should request that the 
appellant furnish the names and addresses 
of all health care providers who have 
accorded him treatment for his right foot 
condition from November 1982 to the 
present, as well as authorization to 
request records from Doctors Pedro L. 
Lastra Calderon and Alfredo Pinero 
Pereira.  

2.  Upon receipt of such information, 
and, if necessary, duly executed 
authorization for the release of private 
medical information, the RO should 
request that all health care providers 
identified by the appellant furnish 
legible copies of all medical records 
compiled in conjunction with treatment 
accorded him for a right foot condition 
since November 1982, and not previously 
received on record.  The Board is 
especially interested in the records from 
Dr. Pedro L. Lastra Calderon of 
Canovanas, Puerto Rico, and Dr. Alfredo 
Pinero Pereira of Carolina, Puerto Rico.

3.  The RO should request from Dr. Lastra 
Calderon and from Dr. Pinero Pereira that 
they provide clarification of their 
statements, dated in May 1998 and April 
1997, respectively, which each indicate 
that the veteran's right foot problems 
are related to an inservice foot trauma.  
Dr. Pinero Pereira should explain the 
factual and medical basis relied on to 
make the diagnosis of posttraumatic 
arthritis for the veteran's foot 
condition. He should also provide any 
objective evidence, such as X-ray 
reports, upon which he based his 
diagnosis.  Likewise, Dr. Lastra Calderon 
should explain the factual and medical 
bases relied on to conclude that the 
veteran's current foot problems are 
related to an inservice foot trauma. 

4.  The RO should afford the veteran the 
opportunity for a VA examination of his 
right foot disability.  The examination 
report should include an opinion as 
whether the veteran's current foot 
problems are related to an inservice foot 
trauma, and the factual and medical bases 
for such an opinion.  The claims folder 
must be made available to the examiner.

5.  The RO should then readjudicate the 
claim of service connection for the 
residuals of a right foot injury with 
consideration given to all of the 
evidence of record, and any additional 
medical evidence obtained by the RO 
pursuant to this remand.  As this claim 
has been reopened and found to be well 
grounded pursuant to the Board's decision 
herein, the RO must conduct a full review 
of the merit of the claim and fulfill its 
duty to assist the claimant.

6.  If the claim is denied, the appellant 
and his representative should be provided 
with a supplemental statement of the case 
and given an opportunity to reply 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.  The appellant is hereby informed that he has the 
right to furnish additional evidence and/or argument on the 
matter or matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
appellant is further advised that he should assist the RO in 
the development of his claim.  Wood v. Derwinski, 1 Vet. App. 
191, 193 (1991). 

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(1998); see Wood v. Derwinski, 1 Vet.App. 191, 193 (1991).   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 



